Opinion by
Judge Pryor:
It is manifest from the proof that the husband has abandoned his family, and the provisions of the code apply to the case as presented by the record. The wife has the right to sue in the husband’s name, and the chancellor, under the circumstances, would interpose at the instance of the wife, in order to prevent the creditor of the husband from depriving the family of the homestead. The creditor has no interest in the homestead or the money given in lieu of it. The presumption is that the husband is still living, and in such a case the homestead is held regardless of the claims of creditors. The fact *651of the husband leaving his family in possession is evidence of an intention on his part not to surrender his homestead.

Jas. S. Pirtle, for appellants.


ICohn & Barker, for appellees.

The judgment is affirmed.